DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20070196016 A1) (Chen). in view of PARK  (US 20210243368 A1).
Regarding claim 9, Chen discloses  a control apparatus for a first imaging unit rotatable in a rotation direction around an optical axis and configured to image a first imaging range, and a second imaging unit configured to change at least one of an imaging direction and an angle of view and to image a second imaging range that is part of the first imaging range, the control apparatus comprising: 
	an acquisition unit configured to acquire information on a rotation of the first imaging unit in the rotation direction and position information of a designated range designated on a first image imaged by the first imaging unit; 
[0023] The feature extraction unit 22 extracts at least three image feature points 221 from the image 214. The first processor 23 calculates the inclination angle 201 of the first image capture apparatus and the height 202 between the first image capture apparatus 20 and the plane 212, based on the image feature points 221 and the known lengths 213. Besides a line segment with a known length, the plurality of mark points of the calibration appliance 21 may also be chosen to form a corner with a known angle, two comers with unknown but equal angle, or two line segments with unknown but equal length.
[0028] The microprocessor 540 then executes the external parameter calibration program 544 to calculate the rotation angle and the position translation between the first camera 52 and the second camera 53 based on the image feature points of the corners 501 and 502 of the paper, the inclination angles 521 and 531, and the heights 522 and 532.
	a setting unit configured to set the second imaging range so as to include the designated range based on the information on the rotation and the position information; and 
[0037] Step S76: For every pair of image capture apparatuses, the image points of two mark points commonly captured by these two image capture apparatuses are determined. Based on the image feature points of these mark points, together with the inclination angles and the heights of the image capture apparatuses, the rotation angle and the position translation between these two image capture apparatuses are calculated.
	a control unit configured to control the second imaging unit to image the second imaging range by changing at least one of the imaging direction and the angle of view of the second imaging unit and to acquire a second image, wherein an image indicating an area of the second imaging range is superimposed on the first image, and wherein at least one processor or circuit is configured to perform a function of at least one of the units.
Fig. 7, [0032]-[0076] and Fig. 8, [339]-[0044]
	However, Chen fails to disclose wherein an image indicating an area of the second imaging range is superimposed on the first image, and wherein at least one processor or circuit is configured to perform a function of at least one of the units.
	in the same field of endeavor, PARK discloses an image indicating an area of the second imaging range is superimposed on the first image, and wherein at least one processor or circuit is configured to perform a function of at least one of the units.
	[0085] When the angle between the first and second camera modules 110 and 120 is adjusted, the angle between the first and second camera modules 110 and 120 may be adjusted by rotating the circular plate 150 through control of the motor, and an optimum image photographing angle can be obtained through zoom-in and zoom-out.
[0086] Referring to FIG. 18, an angle of the first and second camera modules 110 and 120 may be determined based on a view angle of the first and second camera modules 110 and 120.
Figs-20-23
	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of superimposing image taking as disclosed by PARK to the camera systems/ method as disclosed by Chen in order to correcting the first and second region images while overlapping the first and second region images to be adjacent to each other.

	Regarding claim 10 discloses a control method for a first imaging unit rotatable in a rotation direction around an optical axis and configured to image a first imaging range, and a second imaging unit configured to change at least one of an imaging direction and an angle of view and to image a second imaging range that is part of the first imaging range, the control method comprising the steps of:
	 acquiring information on a rotation of the first imaging unit in the rotation direction and position information of a designated range designated on a first image imaged by the first imaging unit; 
[0023] The feature extraction unit 22 extracts at least three image feature points 221 from the image 214. The first processor 23 calculates the inclination angle 201 of the first image capture apparatus and the height 202 between the first image capture apparatus 20 and the plane 212, based on the image feature points 221 and the known lengths 213. Besides a line segment with a known length, the plurality of mark points of the calibration appliance 21 may also be chosen to form a corner with a known angle, two comers with unknown but equal angle, or two line segments with unknown but equal length.
[0028] The microprocessor 540 then executes the external parameter calibration program 544 to calculate the rotation angle and the position translation between the first camera 52 and the second camera 53 based on the image feature points of the corners 501 and 502 of the paper, the inclination angles 521 and 531, and the heights 522 and 532.

	setting the second imaging range so as to include the designated range based on the information on the rotation and the position information; and
[0037] Step S76: For every pair of image capture apparatuses, the image points of two mark points commonly captured by these two image capture apparatuses are determined. Based on the image feature points of these mark points, together with the inclination angles and the heights of the image capture apparatuses, the rotation angle and the position translation between these two image capture apparatuses are calculated.
	controlling the second imaging unit to image the second imaging range by changing at least one of the imaging direction and the angle of view of the second imaging unit and to acquire a second image, wherein an image indicating an area of the second imaging range is superimposed on the first image.
Fig. 7, [0032]-[0076] and Fig. 8, [339]-[0044]
	However, Chen fails to disclose wherein an image indicating an area of the second imaging range is superimposed on the first image, and wherein at least one processor or circuit is configured to perform a function of at least one of the units.
	in the same field of endeavor, PARK discloses an image indicating an area of the second imaging range is superimposed on the first image, and wherein at least one processor or circuit is configured to perform a function of at least one of the units.
	[0085] When the angle between the first and second camera modules 110 and 120 is adjusted, the angle between the first and second camera modules 110 and 120 may be adjusted by rotating the circular plate 150 through control of the motor, and an optimum image photographing angle can be obtained through zoom-in and zoom-out.
[0086] Referring to FIG. 18, an angle of the first and second camera modules 110 and 120 may be determined based on a view angle of the first and second camera modules 110 and 120.
Figs-20-23
	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of superimposing image taking as disclosed by PARK to the camera systems/ method as disclosed by Chen in order to correcting the first and second region images while overlapping the first and second region images to be adjacent to each other.

	Regarding claim 11 Chen discloses a non-transitory computer-readable storage medium storing a computer program that causes a computer to execute the control method according to claim 10.
Fig. 7, [0032]-[0076] and Fig. 8, [339]-[0044]


Allowable Subject Matter
Claims 1-5, 7 and 8 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIRA MONSHI/Primary Examiner, Art Unit 2422